    Case:15-09164-ESL13 Doc#:79 Filed:08/22/19 Entered:08/22/19 13:44:26                              Desc: Ext
                        Grranted Replied Motion Di Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                             Case No. 15−09164 ESL
JANNETTE GONZALEZ CLAUDIO
aka JANNETTE GONZALEZ, aka JEANNETTE
GONZALEZ                                                     Chapter 13


xxx−xx−8869
                                                             FILED & ENTERED ON 8/22/19

                        Debtor(s)



                                    ORDER GRANTING EXTENSION OF TIME

Debtor's(s') request for additional time to answer the motion to dismiss filed by Scotiabank de PR (docket entry #78)
is hereby granted, but limited to twenty−one (21) days .

IT IS SO ORDERED.



In San Juan, Puerto Rico, this Thursday, August 22, 2019 .
